Citation Nr: 0805564	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  00-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pulmonary 
sarcoidosis with fatigue and sleep disturbance.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for back pain.

4.  Entitlement to service connection for osteoporosis, 
claimed as joint pain.

5.  Entitlement to service connection for right inguinal 
herniorrhaphy, claimed as a stomach condition.


REPRESENTATION

Appellant represented by:	Darla J. Lilly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February to July 1991, 
including service in Southwest Asia during the Persian Gulf 
War.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The decision denied service 
connection for pulmonary sarcoidosis with fatigue and sleep 
disturbance.  The veteran perfected an appeal; however the 
Board denied the appeal in March 2002.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2003 Joint Motion 
to the Court, the VA Secretary and the veteran, through his 
attorney, requested that the Board's decision be vacated and 
the case be returned to the Board for further action.  The 
Court granted the motion in February 2003.  The Board then 
twice remanded the claim and the case has now been returned 
for to the Board for appellate review.

The issues of entitlement to service connection for hearing 
loss, entitlement to service connection for back pain, 
entitlement to service connection for osteoporosis, claimed 
as joint pain, entitlement to service connection for right 
inguinal herniorrhaphy, claimed as a stomach condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In August 2003, the veteran, through his attorney, raised a 
claim for a total disability rating based upon individual 
unemployability (TDIU).  This claim has yet to be addressed 
by the RO.  It is, therefore, REFERRED for appropriate 
action.


FINDINGS OF FACT

There is competent medical evidence showing that the 
veteran's pulmonary sarcoidosis manifested within one year of 
his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
pulmonary sarcoidosis with fatigue and sleep disturbance are 
met.  38 U.S.C.A. §§ 1110, 5107
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish service connection for 
his currently diagnosed sarcoidosis.  He contends that this 
condition manifested as a result of his active service in the 
Persian Gulf War.  Generally, for service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  
See also Pond v. West, 12 Vet. App. 341, 346 (1999).  There 
are certain diseases, however, that will be considered to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  This is characterized as 
presumptive service connection.  Sarcoidosis is an enumerated 
presumptive chronic disease that will be service connected if 
it becomes manifest to a degree of 10 percent or more within 
1 year from the date of separation of service.  38 C.F.R. 
§ 3.307(a)(3), 3.309(a).  Thus, in this case, the question is 
whether there is a current diagnosis of the claimed 
sarcoidosis, and, if so, whether it manifested itself within 
one year of the veteran's 1991 discharge from active service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

A review of the evidence of record reveals that there is no 
question as to the veteran's current sarcoidosis diagnosis.  
Many years of private medical records from various physicians 
were reviewed and sarcoidosis is consistently diagnosed.  
Also, the veteran was afforded a VA examination.  The 
examiner physically examined the veteran, reviewed the 
record, including diagnostic and laboratory testing, and 
diagnosed sarcoidosis.  See May 2004 VA examination report.  
Thus, the only question to be resolved is whether the 
sarcoidosis initially manifested within one year of the 
veteran's active service.

At the time of the VA examination, the veteran reported that 
he began having shortness of breath in 1992 to 1993.  The 
Board notes that, as a lay person, he is competent to report 
any symptoms that were present in service and the 
continuation of those symptoms since service. See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The examiner 
reported no reasons to question the veteran's credibility.  
The medical evidence shows that by August 1993, the veteran 
was using an inhaler and reported respiratory issues for 
several years prior.  See Selma Medical Associates records.   
By February 1994 he was complaining that treatment for 
allergies did not help his cough and that it was causing him 
to stay awake at night.  Id.  By 1995, he was firmly 
diagnosed with sarcoidosis.  Id.  He has been treated for 
that condition ever since.  See private medical records, 
generally.

The May 2004 VA examiner reviewed this body of evidence and 
opined that the veteran's "date of onset of symptoms 
occurred in 1992 to 1993. His initial workup began in 1994. 
His date of diagnosis (according to his C-file) was 
approximately 1995."  While the examiner went on to say that 
the disease is not directly connected to the veteran's again 
service, such evidence is not necessary in this case.  Again, 
if sarcoidosis manifests within one year of the veteran's 
service, then it is presumed to be service connected, even 
without evidence that it manifested during service.  
38 C.F.R. §§ 3.307(a), 3.309(a).  The VA examiner himself, 
stated that the veteran's sarcoidosis manifested in 
approximately 1992.  This is the year following the veteran's 
July 1991 discharge from active duty following his Gulf War 
service.  While there is no specification as to the month the 
symptoms began, reading these records in a light most 
favorable to the veteran, indicates that the sarcoidosis 
manifested within a year of the veteran's active service.  At 
the very least, the evidence regarding whether there was a 
manifestation of sarcoidosis within a year of July 1991 is in 
equipoise.  As such, under 38 U.S.C.A. § 5107, the veteran's 
claim for service connection for pulmonary sarcoidosis with 
fatigue and sleep disturbance must be granted.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  In light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for pulmonary sarcoidosis 
with fatigue and sleep disturbance is granted.


REMAND

In the May 2000 rating decision at issue in this case, the RO 
denied service connection for the issue discussed above, as 
well as for hearing loss, back pain, osteoporosis, and right 
inguinal herniorrhaphy.  In July 2000, the veteran submitted 
a notice of disagreement specific to pulmonary sarcoidosis.  
This issue was fully developed and is addressed in the 
decision above.  On the October 2000 VA Form 9 used to 
perfect the sarcoidosis appeal, the veteran specifically 
stated that he felt "that all issues are a result of" his 
active service.  The veteran's representative has submitted 
several statements clarifying the veteran's intent for that 
October 2000 statement to be a notice of disagreement (NOD) 
with the May 2000 decision to deny hearing loss, back pain, 
osteoporosis, and right inguinal herniorrhaphy.  
See May 2003, August 2003, October 2005, January 2006, and 
November 2007 representative statements.  The Board finds 
that the veteran's October 2000 statement addressing "all 
issues" can be reasonably construed as a timely NOD as to 
all issues denied by the May 2000 rating decision.  When a 
notice of disagreement is timely filed, the RO must reexamine 
the claim and determine if additional review or development 
is warranted.  If no preliminary action is required, or when 
it is completed, the RO must prepare an SOC pursuant to 38 
C.F.R. § 19.29 (2007), unless the matter is resolved by 
granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his 
representative.  
38 C.F.R. § 19.26 (2007).

Because the RO has not granted service connection for hearing 
loss, back pain, osteoporosis, or right inguinal 
herniorrhaphy, and the veteran has not withdrawn those 
appeals, an SOC must be issued.  See Manlincon v. West, 
12 Vet. App. 238 (1999).





Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with regard 
to the issues of entitlement to service 
connection for hearing loss, back pain, 
osteoporosis, and right inguinal 
herniorrhaphy.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


